
	
		III
		109th CONGRESS
		2d Session
		S. RES. 568
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2006
			Mr. Chambliss (for
			 himself and Mr. Isakson) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Columbus Northern Little
		  League team of Columbus, Georgia, for winning the championship game of the
		  Little League World Series.
	
	
		Whereas, on August 28, 2006, the Columbus Northern Little
			 League team defeated the Kawaguchi Little League team of Kawaguchi City, Japan,
			 by 2 runs to 1 run to win the 60th annual Little League Baseball World
			 Series;
		Whereas the Columbus Northern Little League team is only
			 the 2nd team from the State of Georgia to win the Little League Baseball World
			 Series in the 60-year history of that tournament;
		Whereas the Columbus Northern Little League team had an
			 impressive record of 20 wins and only 1 loss;
		Whereas, although no other pitcher in the history of the
			 Little League Baseball World Series had ever won more than 3 games during the
			 tournament, Kyle Carter made history by striking out 11 batters in the
			 championship game to earn his 4th win of the Little League Baseball World
			 Series;
		Whereas the success of the Columbus Northern Little League
			 team depended on the tremendous dedication and sportsmanship of the team,
			 including—
			(1)Matthew Hollis,
			 who played 2nd base and centerfield;
			(2)Ryan Lang, who
			 played right field;
			(3)Mason Meyers, who
			 played right field and 3rd base;
			(4)Matthew
			 Kuhlenberg, who played left field;
			(5)Patrick
			 Stallings, who played 3rd base;
			(6)Josh Lester, who
			 played 2nd base and shortstop;
			(7)Brady Hamilton,
			 who played 1st base, outfield, and pitched for the team;
			(8)Cody Walker, who
			 caught for the team;
			(9)Kyle Carter, who
			 pitched for the team;
			(10)J.T. Phillips,
			 who played shortstop and pitched for the team; and
			(11)Kyle Rovig, who
			 played left field and pitched for the team;
			Whereas the Columbus Northern Little League team was
			 managed by Randy Morris and coached by Richard Carter, each of whom
			 demonstrated leadership, professionalism, and respect for the players who they
			 led and the game of baseball;
		Whereas the fans of the Columbus Northern Little League
			 team showed enthusiasm, support, and courtesy for the game of baseball and all
			 of the players and coaches;
		Whereas the performance of the Columbus Northern Little
			 League team demonstrated to parents and communities throughout the United
			 States that athletic participation builds character and leadership in children;
			 and
		Whereas the Columbus Northern Little League team brought
			 pride and honor to the State of Georgia and the United States: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)congratulates and
			 honors the Columbus Northern Little League team and the loyal fans who
			 supported the team on winning the 60th annual Little League Baseball World
			 Series;
			(2)recognizes and
			 commends the hard work, dedication, determination, and commitment to excellence
			 of the members, parents, coaches, and managers of the Columbus Northern Little
			 League team;
			(3)recognizes and
			 commends the people of Columbus, Georgia, for the outstanding loyalty and
			 support that they displayed for the Columbus Northern Little League team
			 throughout the season;
			(4)commends Little
			 League Baseball for continuing the tradition of encouraging the development of
			 sportsmanship and confidence in youth by sponsoring world-class baseball;
			 and
			(5)respectfully
			 requests that—
				(A)the American
			 people recognize the achievements of the Columbus Northern Little League team;
			 and
				(B)the Secretary of
			 the Senate transmit an enrolled copy of this resolution to—
					(i)the
			 City of Columbus; and
					(ii)each player,
			 manager, and coach of the Columbus Northern Little League Baseball team.
					
